Execution


SECOND AMENDING AGREEMENT
(First Insurance Funding of Canada Inc.)
This Second Amending Agreement made as of September 9, 2016.
B E T W E E N:
FIRST INSURANCE FUNDING OF CANADA INC.

(hereinafter referred to as the “Seller” or the “Servicer”)
- and -
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST,

(hereinafter referred to as the “Purchaser”)
RECITALS:
WHEREAS the parties hereto are parties to a receivables purchase agreement dated
as of December 16, 2014 (as amended December 15, 2015, the “RPA”);
AND WHEREAS the parties hereto have agreed to amend the RPA;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.
Amendment

Section 7.1(b)(iii) of the RPA is amended by deleting the reference to “17.0%”
and replacing it with “15.0%”.
2.
General

(a)
This Second Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

(b)
This Second Amending Agreement shall be binding upon and enure to the benefit of
the parties hereto and their respective successors and permitted assigns.

(c)
This Second Amending Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.



[Signature Page Follows]


 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have caused this Second Amending Agreement to be
executed by their respective duly authorized officers as of the date first above
written.


 
 
FIRST INSURANCE FUNDING OF CANADA INC. 


By:
/s/ Stuart Bruce
 
Name: Stuart Bruce
 
Title: CEO
 
 
By:
/s/ John Martin
 
Name: John Martin
 
Title: SVP Finance



 
 
CIBC MELLON TRUST COMPANY, in its capacity as trustee of PLAZA TRUST, by its
Financial Services Agent, ROYAL BANK OF CANADA


By:
/s/ Ian Benaiah
 
Name: Ian Benaiah
 
Title: Authorized Signatory
 
 
By:
/s/ Nur Khan
 
Name: Nur Khan
 
Title: Authorized Signatory







Signature Page to Second Amending Agreement – RBC/First Insurance RPA